IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANGEL RIVERA,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1698

JULIE L. JONES, Secretary,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed May 17, 2017.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Angel Rivera, pro se, Appellant.

Kenneth S. Steely, General Counsel, and Barbara Debelius, Assistant General
Counsel, Florida Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. Chapman v. State, 910 So. 2d 940 (Fla. 5th DCA 2005).

WOLF, RAY, and BILBREY, JJ., CONCUR.